Citation Nr: 1121158	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation, effective December 2, 2005.  

In April 2007 and October 2007, the Veteran testified at local hearings before a Decision Review Officer (DRO).  A copy of each transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that his service-connected psychiatric disorder is worse than the current evaluation contemplates.  

In September 2006, the Veteran underwent a VA psychiatric examination.  He reported difficulty with communicating, bonding, and trusting others since his return from Vietnam, as well as difficulty with sleep and his temper.  He is very cautious in unfamiliar surroundings, especially among crowds inside buildings.  The Veteran further noted that he is in a stable marital relationship, retired in 1993 from a railroad company, currently works on his farm and contracting business, and is the primary caretaker of his adult-aged disabled son.  Following examination, the VA examiner noted that the Veteran's subjective reports indicate stable occupational and familial functioning since separation from service.  The Veteran was diagnosed with anxiety disorder and partially met the criteria for PTSD.  The VA examiner further noted the Veteran's heightened chronic autonomic arousal and assigned a Global Assessment of Functioning (GAF) score of 68.  

In May 2007, the Veteran underwent a second VA psychiatric examination for the claim on appeal.  The examiner noted no change in the Veteran's medical records or family structure since the September 2006 VA examination.  The Veteran was diagnosed with mild PTSD and depressive disorder and was assigned a GAF score of 70.  

VA outpatient treatment records from July 2006 to August 2007 reveal ongoing complaints and treatment for the Veteran's service-connected acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD.  Most recently since the May 2007 VA examination report, a June 2007 record reveals the Veteran's service-connected PTSD is evidenced by exaggerated startle response, sleep disorder, controlling behavior, frustration and anger, emotional detachment, and guilt.  In an August 2007 record, there was evidence of mild depression and anxiety, lack of interest, insomnia, appetite changes, cognitive/loss of energy and concentration, avoidance, hyperarousal, and re-experiencing through flashbacks, nightmares, and intrusive thoughts.  The Veteran was assigned a GAF score of 61.
 
Furthermore, the Veteran testified at RO hearings before a Decision Review Officer (DRO) in April 2007 and October 2007.  He reported having a tendency to isolate himself, especially when in an unfamiliar place.  He has never been able to sleep well at night because he feels vulnerable while lying down in a bed, so most of his sleep is done in a chair.  Although the Veteran denied having nightmares, he reported waking up and feeling overwhelmed, agitated, and upset, but unable to remember the content of his dreams.  

At the October 2007 hearing, the Veteran further noted that he is on prescription medication, which helps somewhat, and that he believes his psychiatric disorder seems to be progressing.  The Veteran also reported that he does not really enjoy anything anymore, such as fishing, feels the need to check all the doors and windows around his home, and is startled by any little noise or certain movement.  In addition, he experiences short-term memory loss with phone numbers and daily tasks, which a VA physician told him was due to stress.  The Veteran also submitted a personal statement in conjunction with the October 2007 DRO hearing, in which he reiterated his memory loss, isolation, and startled response when approached from the side while shopping.  The Veteran and his representative both asserted at that time that the Veteran's PTSD had worsened.  

A review of the record indicates that the Veteran's last VA examination for his service-connected psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, was in May 2007.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his psychiatric disorder, and recent VA outpatient treatment records and testimony from the Veteran suggest that his psychiatric disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected psychiatric disorder, from the VA Medical Center in Waco, Texas, dated after August 2007, the date of the most recent VA treatment record in the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  The examiner must also discuss the Veteran's symptoms, degree of social and industrial impairment, and include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




